 In the Matter Of STAR PUBLISHING COMPANY,EMPLOYERandCzRcu-LATIONDEPARTMENT EMPLOYEES OF THE INDIANAPOLIS STAR,PETITIONERCase No. 11-R-1140.-Decided June 13,1947Barnes, Hickam, Pantzer do Boyd, by Mr. Frederic D. Anderson,ofIndianapolis, Ind., for the Employer.Messrs. Nathan SwaimandGeorge Ross,of Indianapolis, Ind., forthe Petitioner.Issermana, Isserman dKapelsohn,byMr. Morris Isserman,ofNewark, N. J.; andMr. William Blatz,of New York City, for theIntervenor.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDDIRECTIONUpon a petition duly filed,' the National Labor Relations Board,in accordance with its Rules and Regulations-Series 4, conductedon July 31, 1946, a prehearing election among employees of the Em-ployer, in a unit alleged to be appropriate, to determine whether theydesired to be represented by the Petitioner, or by the Intervenor, forthe purposes of collective bargaining, or by neither.At the close of the election, a Tally of Ballots was furnished theparties.The Tally shows that there were approximately 75 eligiblevoters; and that 71 cast ballots, of which 32 were cast for the Peti-tioner, 32 for the Intervenor, and 1 for neither, and 6 were challenged.Thereafter, pursuant to its Rules and Regulations, the Board pro-vided for an appropriate hearing upon due notice before Arthur R.Donovan, hearing officer.The hearing was held at Indianapolis,Indiana, on September 12 and 13, and October 14, 15, 16, and 17, 1946.The rulings of the hearing officer are free from prejudicial error andare hereby affirmed.The Employer's request for oral argument isdenied, inasmuch as the record and briefs, in our opinion, adequatelypresent the issues and positions of the parties.1 The petitionand other formal papers were amended at the hearing to show the correctname of the Petitioner.74 N. L. R. B., No. 29.120 STAR PUBLISHING COMPANY121Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERStar Publishing Company, an Indiana corporation,has its officeat Indianapolis, Indiana, where it publishes Sunday and daily news-papers of general circulation.For its Indianapolis plant, which is the only plant involved in theinstant proceeding, the Employer annually purchases,from sourcesoutside Indiana, newsprint and ink valuedin excessof $30,000.TheEmployer's annual revenue exceeds $250,000, of which three-fifthsis securedfrom the sale of advertising and 15 percent representsadvertisingsalesoutside Indiana.The Employer uses the news services of the Associated Press, UnitedPress, North American Newspaper Alliance, King Features, and othersyndicates providing news and photographs.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner is an unaffiliated labor organization, claiming torepresent employees of the Employer.Indianapolis Newspaper Guild, herein called the Intervenor, is alabor organization affiliated with the Congress of Industrial Organiza-tions, claiming to represent employees of the Employer.III. THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.Iv. THE APPROPRIATE UNITThe Employer, the Petitioner, and the Intervenor generally agreethat employees in the Employer's circulation department at Indian-apolis, excluding confidential and supervisory employees, constitutean appropriate bargaining unit .2The Employer and the Petitioner2 Employees in the editorial and maintenance departments are presently represented bythe Intervenor herein.Employees in other departments at the Employer's Indianapolisplant are variously represented by five other labor organizations who bargain with theEmployer on craft or departmental bases. 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould include in the unit district managers, zone supervisors, and thesecretary to the circulation director.The Petitioner would exclude,and the Employer include, the street sales manager.The Intervenor,contending that district managers and zone supervisors are supervisoryemployees and that the secretary to the circulation director is a con-'fidential employee, would exclude employees in these categories fromthe proposed bargaining unit.The Intervenor would include, in asecond separate unit, district managers and county road men, exclud-' ing zone supervisors.The Intervenor contends that the street salesmanager occupies a position comparable to that of a district managerand that the unit placement of employees in these two categories shouldbe thesame.3The Intervenor questions the unit placement of the,mail subscription manager; the Employer and the Petitioner wouldinclude the mail subscription manager in the bargaining unit.The Employer's circulation department, the only department of theEmployer'soperationsimmediately involved herein, isconcernedwith the distribution of its newspapers, under thegeneralcharge andcontrol of a circulation director and an assistant circulation and pro-motion director.The jurisdiction of both theseadministrative officersextends over the city and country distribution of the Employer's news-papers.The next ranking administrative employees in the depart-mentare a country circulationmanager and acity circulationmanager.Employees involved in this proceedingare underthe circulationdirectorand his assistantand the city circulationmanager,and have todo with the distribution of the Employer's newspapers within the cityof Indianapolis.These employees include approximately 20 clericalemployees, who work in the Employer's offices, keeping and processingcirculation records; 28 district managers, who are responsible for thedelivery of newspapers to the homes of the Employer's subscribers inIndianapolis;4 zonesupervisors, who serveas instructorsand groupleaders in the 4 zones, into which the cityarea isdivided for distribu-tion purposes; and thestreet sales managerwho is responsible for thesale of newspapersby newsboys on the streetcornersin Indianapolis.'Inasmuch as the Intervenor participated in the prehearing election noted above, anddid not at the preelection conference object to the inclusion of district managers in thegroup of eligible voters,or thereafter challenge district managers who voted in the election,the Employer contends that the Intervenor may not now question the proper unit place-ment of district managers.We do not agree. Neither a prehearing election nor partici-pation therein precludes any party from raising any issue relevant and material toinvestigation of a petition pending before the Board.Moreover, in the instant case, theIntervenor contends that, at the time of the prehearing election,it agreed that the Em-ployer's district managers were properly part of the proposed unit and that,for thisreason, it did not challenge district managers who voted in the election,but that itspresent change of position regarding them is predicated upon its interpretation of theBoard's decision inMatter of Boston Herald-Traveler Corporation,70 N. L.R. B. 651,wherein branch managers were found to be supervisory employees and excluded from theunit, as noted below. STAR PUBLISHING COMPANY123District managers and zone supervisorsPrior to November 1945, the Employer divided the area within In-,dianapolis for circulation purposes into 12 circulation districts, eachheaded by a district manager with one or more "key men" as assist-ant to him. These district managers, assisted by their key men, wereresponsible directly to the circulation director and his assistant forthe distribution of the Employer's newspapers to subscribers' homeswithin the area described in their respective districts.The 12 districtmanagers worked directly out of the Employer's main office, wherethey deposited their records and money, received orders, and dis-cussed problems about their work.In November 1945, the Employer instituted a change of administra-tion.Charge of city circulation was placed directly in the hands ofa city circulating manager, formerly a district manager.The citywas divided into 28 distributing districts, and these districts were,grouped into 4 zones, covering, respectively, the eastern, western,southern, and northern sections of the city.Four of the most success-ful district managers in the original 12 districts were chosen to become"zone supervisors," or zone managers, 1 in each of the 4 new zones.In order to complete the number of district managers required underthe new system, about 20 men, some of whom were former key men,were hired as district managers to take over newspaper distribution inthe more numerous and newly created districts.The four employees designated zone supervisors, and selected fortheir experience and success in extending the circulation of the Em-ployer's newspapers, train newly appointed district managers in thework expected of them; assist them in carrier problems; and, as groupleaders, by daily contacts and weekly meetings, further the Employer's,promotion plans for increased circulation within their zones.Eachzone supervisor has five or more district managers in his territory, towhom he relays notices of service "stops" and "starts" which may beconveniently transmitted to him from the main office.They attend,with district managers weekly meetings held in the Employer's mainoffice, where company policies are announced and promotion schemes,are set forth and discussed.They hold in their several offices groupmeetings, where promotion matters, previously presented by the heads.of the department in regular meetings, are discussed.District man-agers within the respective zones are expected to attend the meetingsheld by their zone supervisor.Zone 'supervisors are primarily instructors Iand group leaders,From time to time, in emergencies, they serve as district managers.They do not hire or discharge district managers.All, records of cir-culation achieved by district managers are kept in the main office, not 124DECISIONS OF NATIONAL LABOR -RELATIONS BOARDin the zone offices, and these are relied upon not as a basis of compen-sation, but as proof of their efficiency.Zone supervisors do not selector choose district managers assigned to work in their zones. Suchmatters are handled in the main office.Zone supervisors, like districtmanagers, are on a commission basis and receive an average of $116per week.Their compensation, like the compensation of each districtmanager in his zone, is dependent upon the circulation of newspapersin the area in which they work.Hence, promotion of circulation inthe zones, reflected in the subscription records at the main office,equally concern both the zone supervisors and the several districtmanagers in their zones.The circulation districts, of which there are 28, as noted above, arethe distribution areas in charge of district managers.Within hisdistrict, the district manager is responsible for the house to housedistribution of the Employer's newspapers.To effect prompt service,districts are divided into newspaper routes of varying size,4 withinwhich delivery of papers is effected by carriers under contract withthe Employer or by district managers, serving as carriers over routesin their districts .5Carriers, of whom there are approximately 650,6 are, for the mostpart, boys over 12, who make house to house distribution of the Em-ployer's newspapers in the neighborhood of their homes within anarea described by the Employer.Carriers are employed under writ-ten contract of 13 weeks' duration, subject to automatic renewal in theabsence of 2 weeks' written notice to terminate given by either party.The contracts are signed by the circulation manager.The Employersets the buying and selling prices of its papers.The carrier's earn-ings are the difference between these prices.The Employer furnishesno equipment to carriers.District managers deliver papers to car-riers at points convenient to their homes.Under the terms of the con-tract, the Employer does not closely supervise the way carriers per-form their house to house distribution.Failure to effect efficientservice is a breach of contract.The records of carriers' performance within their distribution areaare kept at the main office, where carrier contracts are made and termi-nated.The number of "draws" of papers requested by the carriers,regulated by the stops and starts of paper distribution on their routesand transfers of subscribers from one part of the city to another, thenumber of complaints received at the main office for failures in delivery4The Employer desires that the distribution of paper in a route be effected within anhour and favors,as general policy, that the routes of young boys be limited to 75 newspa-pers.Splitting of larger routes is effected if it can be satisfactorily arrranged.6District managers who deliver papers from house to house on routes in their districtsdo not sign carriers'contracts.6 Of this number,less than 50 are adults. STAR PUBLISHING COMPANY125in their routes, and new subscriptions secured indicate the proficiencyof the carriers in their distribution duties.District managers are responsible to the Employer for the satis-factory distribution of papers within their districts, whether theyregularly deliver the papers themselves or whether carriers deliverthem.Some district managers regularly operate as carriers them-selves over routes within their districts.All district managers areresponsible for the delivery of papers to subscribers within their terri-tories and must take over the work if carriers fail to take up theirpapers promptly.District managers are further responsible to theEmployer for the wholesale price of all papers delivered to them fordistribution in their districts.They assist carriers in making collec-tions from subscribers.District managers are the "contact" men be-tween the Employer and the carriers.They explain to parents ofprospective carriers the nature of the work.District managers arepaid on a commission basis and receive average earnings of $96 perweek.Districtmanagers have frequent contacts with employees of thecirculation department at the main office.Personally and by tele-phone, they report changes in addresses and transfers from carrier tomail delivery within and without the State, discuss promotion activityin their districts, deposit moneys received from carriers on collections,and report errors in the reckoning of carriers' premiums.They turnin advertisements given by subscribers to carriers and turned over tothem by carriers; and they pick up carriers' bills.All these detailsmay or may not go through the zone office.On the zone supervisor'sday off, the district managers must rely entirely on direct contact withthe main office.They report to the main office changes in the dailydraw sheets, and magazine subscriptions. They investigate complaintsof carrier service, which are received in the main office.So far as therecord discloses, district managers make no recommendations withrespect to the results of such investigations.The authority to revokea carrier's contract lies with the city circulation director.Districtmanagers attend weekly meetings held by the city circulation director,who outlines to them all matters which concern their work.District managers and zone supervisors, like other circulation de-partment employees, work a 5-day and 40-hour week.They are paidon a commission basis, while office city circulation employees are on anhourly wage.They have the vacations, social security, and insuranceprivileges of other employees in the department, with whom they haveimmediate personal contact one to four times each week.The Petitioner, however, urges that the unit findings made by theBoard in theBoston Herald-Travelercase,7 and inHollywood Citizen-I See footnote 3, above. 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDNews scase are conclusive of the proper exclusion of the Employer'sdistrictmanagers in the instant case.We do not agree. In theBoston Herald-Travelercase, the Board rejected a contention thatsuburban news dealers should be added to an existing unit of citynewspaper employees, not only because the former clearly exercisedsupervisory powers, being in charge of branch offices with the power tohire and discharge other employees, but because they work in suburbanareas outside Boston, away from the office and the plant where em-ployees in the existing unit performed their work under quite differentconditions of employment. In theHollywood Citizen-Newscase, theBoard found that district managers therein concerned, having thepower to hire and discharge other employees, exercised supervisoryauthority and, in accordance with its practice, excluded them from theunit of non-supervisory circulation department employees and set upa separate unit for them.Neither of these decisions is conclusive ofthe issues in the instant case.The Employer's city circulation depart-ment is a highly integrated and closely knit department.Control,centered in the administrative offices, is retained in the central officewhere all records are kept, and the proficiency of carriers, districtmanagers, and zone supervisors is adjudged.Complaints of service,the result of promotion drives, and the maintenance of satisfactoryservice indicate directly the value of each employee to the Employer.Upon the entire record in this proceeding, we are not persuaded thatdistrictmanagers in the Employer's circulation department hire ordischarge carriers or recommend changes in their status.They serveas carriers themselves.They carry out, within their areas, the direc-tions of the city circulation director as such orders are given to themat the Employer's office and explained and discussed at zone super-visors' meetings.Nor is there anything in the record on which we could base anyfinding that zone supervisors have supervisory authority within theBoard's definition of that term.Zone supervisors are group leaderswho instruct, elucidate, and convey orders and messages from the citycirculation director to the district managers within their geographicareas.Their offices are local deposits for money and convenient pointsof distribution for stops and starts, and changes of service.The recordshows that zone supervisors and district managers are customarilyincluded in circulation department units in the industry.We shallinclude employees in both categories in the bargaining unit.°8Matter of Hollywood Citizen-News(Cotizen-News Company, a corporation.),67 N. L.R. B. 363.° For reasons set forth in our decision in theBoston Herald-Travelercase, noted above,we would not include in the unit with district managers,as suggested by the Intervenor,road men in the country circulation department who have little or no contact with citycirculation employees. STAR PUBLISHING COMPANY127The street sales manager:The street sales manager directs the dis-tribution of the Employer's newspapers at street corners within thecity of Indianapolis by news boys in much the same fashion as districtmanagers effect the distribution of newspapers to the homes of sub-scribers in the city through carriers.The Intervenor urges that thestreet sales manager should be included in the unit which includesdistrict managers.Since they appear to have like and common inter-ests, we shall include the street sales manager in the bargaining unit.Secretary to the circulation director:The secretary to the circula-tion director works in the circulation department at the Employer'soffice.She takes dictation, cuts stencils for promotion work, typesmaterial, and performs general office work.She types names for thepay roll, but does not make salary entries thereon.None of her workconcerns labor relations matters.She receives a salary of $40 perweek.Her work is comparable to that of another clerical employeein the department, who the parties agree should be included in the unit.We find that the secretary to the circulation director is not a confiden-tial employee and shall include her in the bargaining unit.Mail subscription manager:This clerk, or "manager" as she is other-wise called, is one of five employees in the mail subscription departmentof the circulation department.She does not hire or discharge em-ployees, nor recommend their hire or discharge. It is, however, herresponsibility to see that mail subscription orders are placed on themailing list, that reports go to the mailing room, and that the circu-lation report that comes from the mailing room is made ready. Sheassigns the work among employees in the department. She instructsnew employees in the work and performs the same duties herself. Sincethe mail subscription manager is not a supervisory employee withinthe Board's definition of the term, we shall include her in the bar-gaining unit.We find that all employees in the Employer's circulation departmentat Indianapolis, including district managers, zone supervisors, streetsales manager, secretary to the circulation director, and the mail sub-scriptionmanager, but excluding all supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESAs noted above, a prehearing election was held on-July 31, 1946,and the Tally of the Ballots discloses that, of 71 ballots cast, 32 werefor the Petitioner, 32 for the Intervenor, and 1 for neither; and that755420-48-vol. 74-10' 128DECISIONS OF NATIONAL LABOR RELATIONS BOARD6 ballots werechallenged.The challenged ballots were cast by M. J.Ehrmantrout, R. H. Larmore, William Edwards, and R. W. Carter,all zonesupervisors; by Nedra E. Mullett, secretary to the circulationdirector; and by Louis Benjamin, street sales manager.Since wehave found that zone supervisors, the secretary to the circulation di-rector and the streetsalesmanager are included in the appropriateunit, we find that the 6 employees named above are eligible votersand that their ballots are valid.Since it appears that the counting of the six challenged ballots ofeligible voters may affect the outcome of the election, we shall directthat these challenged ballots be opened and counted 1eDIRECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Star Publishing Company,Indianapolis, Indiana, the Regional Director for the Ninth Regionshall, pursuant to the Rules and Regulations of the Board, within ten(10) days from the date of this Direction, open and count the ballotsof M. J. Ehrmantrout, R. H. Larmore, William Edwards, R. W. Carter,Nedra E. Muffett, and Louis Benjamin, and thereafter prepare andcause to be served upon the parties a supplemental tally, embodyingtherein his findings as to the outcome of the election, and take suchfurther steps in the investigation as may be necessary in accordancewith the Rules and Regulations of the Board." Since we have included the district managers and the mail subscription manager inthe appropriate unit, we find no merit in the Intervenor'smotion to set aside the prehear-ing election on the ground that the ballots of ineligible employees were therein commingledwith those of eligible employees and that the prehearing election is invalid.